PER CURIAM:
A ship collision during a heavy fog in the early morning hours of August 7, 1967, at the entrance to Chesapeake Bay and just a short distance above Cape Henry, Virginia, resulted in damage to a barge in tow of the seabound tug Betty Moran. The other vessel was the Amalfi, an Italian freighter inbound for Norfolk. She was libelled by the barge charterer for indemnity, and in turn Amalfi’s owners sued the tugowner and the barge for compensation for her injuries.
The admiralty judge exonerated the tug and barge, placing fault exclusively on the Amalfi. His resolves are written in a factually scrupulous opinion, stating and applying the maritime principles by which he was guided. As we observe no flaw in his determinations, we affirm on his opinion, 307 F.Supp. 885.
Affirmed.